                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

TEMUJIN KENSU,

             Plaintiff,
                                                     Civil Case No. 19-10616
v.                                                   Honorable Linda V. Parker

CORIZON, INC., ET AL.,

          Defendants.
______________________________/

     OPINION AND ORDER GRANTING DEFENDANTS’ MOTIONS TO
      DISMISS AND REQUIRING PLAINTIFF TO FILE AN AMENDED
                          COMPLAINT

      Plaintiff, through counsel, initiated this civil rights action on March 1, 2019,

by filing a 180-page, 808-paragraph complaint. Plaintiff is a Michigan Department

of Corrections’ (“MDOC”) prisoner, serving a mandatory life sentence. Plaintiff

names as defendants Corizon, Inc. and twenty-nine individuals who work for

Corizon or MDOC. Defendants have filed motions to dismiss Plaintiff’s

Complaint (ECF Nos. 20, 28), which were fully briefed before the matter was

reassigned to the undersigned on June 17, 2019. Defendants seek dismissal of

Plaintiff’s Complaint pursuant to Federal Rule of Civil Procedure 8(a) or,

alternatively, pursuant to Rule 12(b)(6).

      In his pending Complaint, Plaintiff alleges that Defendants have been

deliberately indifferent to his serious medical needs and have conspired to deprive
him of necessary medical treatment in retaliation for Plaintiff’s success in earlier

litigation against MDOC employees, including a March 28, 2016 jury award of

over $300,000 in a 2013 civil rights case. According to Plaintiff, this retaliation

and deliberate indifference to his serious medical needs has been ongoing since he

prevailed before the jury.

      In fact, on September 28, 2016, Plaintiff filed a lawsuit against Corizon and

numerous MDOC and Corizon employees (including some of the same individuals

sued in the above-captioned matter) alleging deliberate indifference and retaliation,

Civil Case No. 16-13505 (“2016 lawsuit”).1 Plaintiff’s 2016 lawsuit remains

pending and is currently before Magistrate Judge Stephanie Dawkins Davis on

summary judgment motions filed by the defendants.

      Plaintiff’s Complaint in the above-captioned matter repeats many of the

same allegations asserted in his 2016 lawsuit. He refers to some of the same

decisions to deprive him of the same medications, devices, and/or treatments for

the same or similar ailments. The present lawsuit appears in many respects to

describe only a continuing violation of the same conduct for which he is seeking


1
 Plaintiff’s counsel did not identify Plaintiff’s 2016 lawsuit as a companion matter
when he filed the present matter, although the same or related parties are present
and Plaintiff alleges in both cases a conspiracy to retaliate against him based on his
success in the 2013 civil rights case. This Court believes that counsel’s failure to
do so amounts to a violation of Eastern District of Michigan Local Rule
83.11(b)(7)(C).

                                          2
recovery in his 2016 lawsuit. It is difficult to discern what conduct is included in

the Complaint as unnecessary background and what conduct is being alleged

against the currently named defendants. The Complaint is excessively long and

unnecessarily redundant. In short, the Complaint is not “a short and plain

statement of the claim showing that [Plaintiff] is entitled to relief.” See Fed. R.

Civ. P. 8(a)(2). Plaintiff’s allegations are in no way “simple, concise, [or] direct.”

Id. 8(d)(1).

      Accordingly,

      IT IS ORDERED that Defendants’ motions to dismiss Plaintiff’s

Complaint pursuant to Federal Rule of Civil Procedure 8(a)(2) are GRANTED and

Plaintiff shall file an Amended Complaint in conformance with the rule within

twenty-one (21) days of this Opinion and Order.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE


 Dated: June 27, 2019




                                           3
